Citation Nr: 0107992	
Decision Date: 03/19/01    Archive Date: 03/26/01

DOCKET NO.  98-03 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUE

Entitlement to restoration of a 20 percent rating for peptic 
ulcer disease.  


REPRESENTATION

Appellant represented by:	Fleet Reserve Association


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Horrigan, Counsel


INTRODUCTION

The veteran had active service from March 1964 to August 1966 
and from January 1970 to August 1971.  

In a rating decision of November 1994, the RO increased the 
evaluation for the veteran's service connected peptic ulcer 
disease from 10 percent to 20 percent disabling, effective 
February 4, 1994.  In October 1996, the RO proposed to reduce 
the evaluation for the veteran's service connected peptic 
ulcer disease from 20 percent to 10 percent disabling.  In a 
November 1996 statement, the veteran requested a personal 
hearing prior to any reduction of his evaluation.  
Accordingly, the veteran was scheduled for a hearing at the 
RO for January 9, 1997.  In a letter dated January 8, 1997, 
the veteran representative requested a postponement of this 
hearing, which was accordingly rescheduled for February 11, 
1997.  The veteran representative, in a letter dated February 
11, 1997, stated that the veteran would be unable to appear 
for this hearing and again requested a postponement.  

The RO, in a decision of February 1997, reduced the 
evaluation for the veteran's service connected peptic ulcer 
disease from 20 percent to 10 percent disabling, effective 
June 1, 1997 and it is from that action that the present 
appeal arises to the Board of Veterans' Appeals (Board).  The 
veteran was informed of this decision in a March 1997 letter.  
The veteran was again scheduled for a hearing at the RO on 
May 21, 1997, but he failed to report for this hearing.  In 
July 1997, the veteran submitted a notice of disagreement 
with the February 1997 rating decision reducing the 
evaluation for his service connected peptic ulcer disease.  
In a rating decision of September 1997, the RO denied an 
evaluation in excess of 10 percent for this disability.  The 
RO provided the veteran a Statement of the Case in late 
September 1997 that related to the issue of the propriety of 
the reduction of his service connected peptic ulcer disease 
and the issue of entitlement to a rating in excess of 10 
percent for that disability.  

In his March 1998 substantive appeal, the veteran requested a 
hearing at the RO before a member of the Board.  In a letter 
dated in February 2000, the veteran stated that he was not 
seeking an increased rating for peptic ulcer disease, but was 
seeking restoration of a 20 percent rating for this 
disability.  Such was essentially confirmed in January 2001, 
when the veteran appeared and gave testimony at an RO hearing 
before the undersigned Board member.  A transcript of this 
hearing is of record.  

The issue of entitlement to restoration of a 20 percent 
rating for peptic ulcer disease is now before the Board for 
appellate consideration.  


REMAND

The veteran was last afforded a VA gastrointestinal 
examination in October 1996 at the VA Medical Center in 
Salem, Virginia.  It is apparent from the report of this 
examination that the examining physician had access to the 
veteran's medical records at the time of this examination.  
On the examination, the veteran was reported to have said 
that he had not had a flare-up of his peptic ulcer since his 
divorce in 1992.  It was noted that the veteran took Axid 
regularly for his stomach and he said that he had had very 
little trouble since 1992, as long as he took this 
medication.  The veteran was to have had blood counts and an 
upper gastrointestinal series in conjunction with this 
examination, but he did not show up for these tests.  The 
diagnosis of the examination was history of peptic ulcer 
disease with bleeding controlled by medication.  

The veteran was thereafter scheduled for a further VA 
gastrointestinal examination which was to include an upper 
gastrointestinal series and other appropriate tests.  The 
record contains a computer-generated document, dated in July 
1997, which indicates that the veteran failed to report for 
this examination.  

During his January 2001 hearing at the RO before the 
undersigned Board member, the veteran said that at the time 
of the reduction of his service connected disability rating 
for peptic ulcer disease, he had been receiving treatment for 
this disability from a physician identified as Doctor Lenish 
at the Salem VA Medical Center.  He said that he had 
undergone an upper gastrointestinal series at that facility 
in 1998, but had not been told the result.  

No clinical records documenting treatment for 
gastrointestinal complaints at the Salem VA Medical Center 
subsequent to September 1994 are in the claims folder and the 
veteran has complained that the RO reduced the rating for his 
service connected peptic ulcer disease without having 
reviewed these records.  It is important to note that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered to be in the 
constructive possession of VA adjudicators during the 
consideration of that claim, regardless of whether these 
records are physically on file.  Dunn v. West, 11 Vet. App. 
462, 466-67(1998); Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).  Accordingly, the RO should obtain all VA clinical 
records reflecting treatment for the veteran's peptic ulcer 
symptomatology prior to further appellate consideration of 
the veteran claim for restoration of a 20 percent rating for 
peptic ulcer disease.  

The Board also notes that there has been a significant change 
in the law during the pendency of this appeal.  On November 
9, 2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law eliminates the concept 
of a well-grounded claim, redefines the obligations of the 
Department of Veterans Affairs (VA) with respect to the duty 
to assist, and supercedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, ___ (2000).  
Accordingly, the issue currently certified for appeal in this 
case must also be remanded to the RO so that it can again 
adjudicate the issue certified for appeal in light of this 
recent statutory provision.  

In so doing, the RO should also ensure that all development 
requested below has been undertaken, and ensure that all 
development and notification requirements are in compliance 
with the act.  In addition, because the RO has not yet 
considered whether any additional notification or development 
action is required under the Veterans Claims Assistance Act 
of 2000, it would be potentially prejudicial to the appellant 
if the Board were to proceed to issue a decision in regard to 
the issue currently on appeal at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992).  

In view of the foregoing, this case is REMANDED to the RO for 
the following actions:  

1. The RO should obtain copies of all 
clinical records documenting the 
veteran's treatment for 
gastrointestinal disability at the 
VA Medical Center in Salem Virginia, 
subsequent to September 1994, 
including the report of the upper 
gastrointestinal series that the 
veteran reportedly underwent in 
1998.  All records obtained should 
be associated with the claims 
folder.  In the event the veteran 
has received medical treatment for 
his service-connected peptic ulcer 
disease through any other source, VA 
or private, records should be 
requested for inclusion in the 
claims folder.  

2. The RO must then also review the 
claims file and ensure that all 
notification and the development 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 
106-475 is completed.  In 
particular, the RO should ensure 
that the notification requirements 
and development procedures contained 
in Sections 3 and 4 of the act (to 
be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are 
fully complied with and satisfied.  

3. In the event the action taken above 
results in evidence which suggests 
the need for another VA 
gastrointestinal examination, such 
should be undertaken prior to return 
of the case to the Board.  The 
veteran must be informed of the 
provisions of 38 C.F.R. § 3.655 
(2000) and action taken in 
accordance therewith, if he fails to 
report for scheduled VA examination 
without good cause.  

4. Then, the RO should again adjudicate 
the veteran's claim.  If the benefit 
sought remains denied, the claimant 
and his representative should be 
provided a supplemental statement of 
the case and afforded a reasonable 
opportunity to respond.  The case 
should then be returned to this 
Board for its further adjudication, 
if otherwise appropriate.  

No action is required of the claimant unless he is so 
informed by the RO.  The purpose of this remand is to obtain 
additional clinical evidence and to comply with the Veterans 
Claims Assistance Act of 2000.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	N. R. Robin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




